Dreyfus Investment Funds (the Trust) Dreyfus/The Boston Company Emerging Markets Core Equity Fund Dreyfus/The Boston Company International Core Equity Fund Dreyfus/The Boston Company International Small Cap Fund Dreyfus/The Boston Company Large Cap Core Fund Dreyfus/The Boston Company Small Cap Growth Fund Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund Dreyfus/The Boston Company small Cap Value Fund Dreyfus/The Boston Company Small Cap Value Fund II Dreyfus/The Boston Company Small/Mid Growth Fund Dreyfus/Standish Intermediate Tax Exempt Bond Fund Dreyfus/Newton International Equity Fund (each, a Fund and, collectively, the Funds) Sub-Item 77Q1(a) Effective December 1, 2008, the Trust changed its name from "Mellon Institutional Funds Investment Trust" to its current name, Dreyfus Investment Funds, and the Funds changed their names as follows: Prior Name New Name The Boston Company Emerging Markets Core Dreyfus/The Boston Company Emerging Markets Core Equity Fund Equity Fund The Boston Company International Core Equity Dreyfus/The Boston Company International Core Fund Equity Fund The Boston Company International Small Cap Dreyfus/The Boston Company International Small Cap Fund Fund The Boston Company Large Cap Core Fund Dreyfus/The Boston Company Large Cap Core Fund The Boston Company Small Cap Growth Fund Dreyfus/The Boston Company Small Cap Growth Fund The Boston Company Small Cap Tax-Sensitive Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund Equity Fund The Boston Company small Cap Value Fund Dreyfus/The Boston Company small Cap Value Fund The Boston Company Small Cap Value Fund II Dreyfus/The Boston Company Small Cap Value Fund II The Boston Company Small/Mid Growth Fund Dreyfus/The Boston Company Small/Mid Growth Fund Standish Intermediate Tax Exempt Bond Fund Dreyfus/Standish Intermediate Tax Exempt Bond Fund Newton International Equity Fund Dreyfus/Newton International Equity Fund These changes, with respect to each Fund, were reflected in Post Effective Amendment No. 137 to the Trusts Registration Statement on Form N-1A, filed with the Securities and Exchange Commission on January 30, 2009. Sub-Item 77Q1(e) Since the last N-SAR filing of the Funds for the period ended September 30, 2008, the Trust entered into new investment advisory agreements between the Trust and The Dreyfus Corporation, relating to each Fund, effective December 1, 2008 (the Agreements). Subsequently, with respect to each Fund except Dreyfus/Newton International Equity Fund, the Agreements were amended on February 9, 2009 to change the re-approval dates of each Agreement (the Amended Agreements). Each Amended Agreement is incorporated by reference to Exhibits (D) of Post-Effective Amendment No. 135 to the Registrants Registration Statement on Form N-1A, filed on February 24, 2009.
